DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 27 October 2021 and 23 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10951888. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date to use a simpler, non-reversable function in order to reduce computational load or expense.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 end with a comma and should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2015/0245044 A1).

Regarding Claims 1 and 14, Guo discloses a video processing method and high dynamic range video comprising: streaming pixel values from at least one image sensor through a pipeline on a processor wherein the pipeline includes an HDR function that combines the streaming pixel values in real-time into an HDR stream, and a transfer function that converts the HDR stream to an SDR video stream; and transmitting the SDR video stream to a receiver in real time for display as a video [Guo: ¶ [0031]: In some embodiments, instead of or in addition to a GTM technique, a local tone mapping (LTM) technique may be used in the sensor pipeline in converting the input HDR image data to SDR image data.  In an LTM technique, an image or frame is divided into multiple regions, with a tone curve dynamically determined for each region.  The regional or local tone curves can be parameterized and stored in the metadata that is passed to the display pipeline so that tone or luminance can be at least partially recovered by an inverse tone mapping technique when generating HDR image data from the input SDR image data.  In some embodiments, since the local tone curves may be similar among neighboring regions on a frame or between the same region on neighboring frames, the local tone mapping metadata can be compressed spatially (e.g., within an image) and/or temporally (e.g., across two or more frames)].

Regarding Claims 3 and 15, Guo discloses all the limitations of Claims 1 and 14, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Guo discloses wherein the HDR stream comprises HDR pixels that use greater than 8 bits per color and the SDR video stream comprises SDR pixels that use no more than 8 bits per pixel value [Guo: ¶ [0037]: Generally defined, dynamic range is the ratio between the largest and smallest possible values of a changeable quantity, such as in signals like sound and light.  In digital image processing, a high dynamic range (HDR) image is an image that is produced using an HDR imaging technique that produces a wider range of luminosity than is obtained using standard digital imaging techniques.  For example, an HDR image may include more bits per channel (e.g., 10, 12, 14, or more bits per luminance (luma) and chrominance (chroma) channel), or more bits for luminosity (the luma channel), than are used in conventional image processing (typically, 8 bits per channel, e.g. 8 bits for color/chroma and for luma).  An image produced using standard digital imaging techniques may be referred to as having a standard dynamic range (SDR), and typically uses 8 bits per channel.  Generally defined, tone mapping is a technique that maps one set of tonal image values (e.g., from HDR image data) to another (e.g., to SDR image data).  Tone mapping may be used, for example, to approximate the appearance of HDR images in a medium that has a more limited dynamic range (e.g., SDR).  Tone mapping may generally be applied to luma image data].
	
Regarding Claim 4, Guo discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Guo discloses wherein the transfer function comprises an opto-electrical transfer function, and the method further comprises providing the receiver with an electro-optical transfer function for use by the receiver to convert the SDR video stream into an HDR video stream [Guo: ¶ [0074]: As previously mentioned, a display/decoding pipeline may apply an inverse tone mapping technique to recover at least part of the high dynamic range of the original video data as input to the sensor/encoding pipeline.  In some embodiments, tone mapping may involve applying a transfer function (e.g., an electro-optical transfer function (EOTF)) to input video data values represented at a higher dynamic range according to a first color space (e.g., an RGB color space) to generate output video data represented at a lower dynamic range according to a second color space (e.g., a YUV color space).  The transfer function may correspond to the tone curve (which may be referred to as a transfer curve), and may be represented by and stored in metadata as one or more transfer function parameter values.  In some embodiments, the inverse tone mapping technique may involve applying an inverse of the transfer function as represented in the metadata to the decompressed video data obtained from the sensor/encoding pipeline].

Regarding Claim 5, Guo discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Guo discloses herein the receiver comprises a high-dynamic range display device [Guo: ¶ [0074]].

Regarding Claim 7, Guo discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Guo discloses wherein the transfer function compresses the HDR stream down to 8 bits per color per pixel in the SDR video stream [Guo: ¶ [0037]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1 and 14 above, and further in view of Rusanovskyy et al. (US 2018/0152721 A1).

Regarding Claims 2 and 16, Guo discloses all the limitations of Claims 1 and 14, and is analyzed as previously discussed with respect to those claims.
Guo may not explicitly disclose wherein the HDR function and the transfer function are done by pipeline processing on a pixel-by-pixel basis while the streaming and transmitting steps are performed simultaneously to thereby capture the video of a live event for display by the receiver as live playback.
However, Rusanovskyy discloses wherein the HDR function and the transfer function are done by pipeline processing on a pixel-by-pixel basis [Rusanovskyy: ¶ [0443]: A predictive block is a block that is found to closely match the PU of the video block to be coded in terms of pixel difference, which may be determined by sum of absolute difference (SAD), sum of square difference (SSD), or other difference metrics]  while the streaming and transmitting steps are performed simultaneously to thereby capture the video of a live event for display by the receiver as live playback [Rusanovskyy: ¶ [0435]: he video source may include a video capture device, such as a video camera, a video archive containing previously captured video, and/or a video feed interface to receive video from a video content provider.  As a further alternative, the video source may generate computer graphics-based data as the source video, or a combination of live video, archived video, and computer generated video.  In some cases, if video source is a video camera, source device and destination device may form so-called camera phones or video phones.  As mentioned above, however, the techniques described in this disclosure may be applicable to video coding in general, and may be applied to wireless and/or wired applications.  In each case, the captured, pre-captured, or computer-generated video may be encoded by the video encoder.  The encoded video information may then be output by output interface onto the computer-readable medium].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Guo with the variable resolution video processing of Rusanovskyy in order to reduce excess computational load on variable video quality being input to the system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Imaida et al. (US 2012/0260174 A1).

Regarding Claim 6, Guo discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Guo may not explicitly disclose wherein the transfer function comprises an S-Log gamma curve.
However, Imaida discloses wherein the transfer function comprises an S-Log gamma curve [Imaida: ¶ [0083]: The LUT menu shown in B-2 of FIG. 6 will be described again.  In the filmmaking system 100, a plurality of (for example, eight) viewing LUT files may be registered in the server apparatus 30 and the like.  As shown in B-2 of FIG. 6, In the LUT menu, an LUT selection menu 215 for selecting a registered viewing LUT, a gamma curve display area 216 for displaying a gamma curve of an LUT selected by using the LUT selection menu 215, a Cineon button 217, and a Custom button 218 are displayed.  Note that the gamma curve displayed in B-2 of FIG. 6 is a viewing LUT for converting an S-Log video to an ITU709 color space of a monitor].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video encoding of Guo with the transfer function of Imaida in order to perform legacy video decoding on older formats.

Claims 8, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claims 1, 7 and 14 above, and further in view of Tocci (US 2013/0194675 A1).

Regarding Claims 8 and 17, Guo disclose(s) all the limitations of Claims 7 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Guo do/does not explicitly disclose further comprising receiving incoming light through a lens and at least one beamsplitter that splits the incoming light onto multiple image sensors such that the multiple image sensors each receive images that are identical but for light level.
However, Tocci discloses further comprising receiving incoming light through a lens and at least one beamsplitter that splits the incoming light onto multiple image sensors such that the multiple image sensors each receive images that are identical but for light level [Tocci: ¶ [0133]: Imaging lens system 940 is preferably designed in such a way that it is complementary to imaging lens system 912 together with optional field lens 906, collimating lens system 911, and beamsplitter 918.  In this way, imaging lens system 912, optional field lens 906, collimating lens system 911, beamsplitter 918, and imaging lens system 940 collectively form an imaging system that produces a good image on image sensor 916.  Likewise, imaging lens system 912, optional field lens 906, collimating lens system 911, beamsplitter 925, and imaging lens system 944 collectively form an imaging system that produces a good image on image sensor 928.  Similarly, imaging lens system 912, optional field lens 906, collimating lens system 911, beamsplitter 918, and imaging lens system 948 collectively form an imaging system that produces a good image on image sensor 934.  The images formed on sensors 916, 928, and 934 are preferably all substantially identical to one another, typically except for different light levels or focuses].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the beam splitter imaging system of Tocci with the video processing of Guo in order to improve the resolution of both SDR and HDR resolution images.

Regarding Claim 9, Guo in view of Tocci disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Guo in view of Tocci discloses wherein the pipeline includes a kernel operation that identifies saturated pixel values and a merge operation that merges the pixel values to produce the HDR stream, wherein the transfer function applies an opto-electrical transfer function (OETF) to pixel values in the HDR stream [Guo: ¶ [0074]].
	
	
Claims 10-11, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Tocci as applied to claims 9 and 17 above, and further in view of Kiser et al. (US 2018/0048801 A1).

Regarding Claims 10 and 18, Guo in view of Tocci disclose(s) all the limitations of Claims 9 and 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Guo in view of Tocci may not explicitly disclose wherein the plurality of image sensors include at least a high exposure (HE) sensor and a middle exposure (ME) sensor, wherein the HE sensor, the ME sensor, the lens and the at least one beamsplitter are arranged to receive an incoming beam of light and split the beam of light into at least a first path that impinges and HE sensor and a second path that impinges on the ME sensor.
However, Kiser discloses wherein the plurality of image sensors include at least a high exposure (HE) sensor and a middle exposure (ME) sensor, wherein the HE sensor, the ME sensor, the lens and the at least one beamsplitter are arranged to receive an incoming beam of light and split the beam of light into at least a first path that impinges and HE sensor and a second path that impinges on the ME sensor [Kiser: ¶ [0016]: The HDR camera itself preferably includes a lens and at least one beamsplitter.  The plurality of image sensors includes at least a high exposure (HE) sensor and a middle exposure (ME) sensor.  The HE sensor, the ME sensor, the lens and the at least one beamsplitter may be arranged to receive an incoming beam of light and split the beam of light into at least a first path that impinges and HE sensor and a second path that impinges on the ME sensor.  The beamsplitter directs a majority of the light to the first path and a lesser amount of the light to the second path.  In preferred embodiments, the first path and the second path impinge on the HE and the ME sensor, respectively, to generate images that are optically identical but for light level.  The processing device of the HDR camera may be a field-programmable gate array or an application-specific integrated circuit that includes the pipeline.  In some embodiments, the kernel operation operates on pixel values as they stream from each of the plurality of image sensors by examining, for a given pixel on the HE sensor, values from a neighborhood of pixels surrounding the given pixel, finding saturated values in the neighborhood of pixels, and using information from a corresponding neighborhood on the ME sensor to estimate a value for the given pixel.  Optionally, the pipeline may include--in the order in which the pixel values flow: a sync module to synchronize the pixel values as the pixel values stream onto the processing device from the plurality of image sensors; the kernel operation; the merge module; a demosaicing module; and a tone-mapping operator].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Guo in view of Tocci with the video processing of Kiser in order to decrease the delay at which video may be processed up on receipt.
	
	
Regarding Claim 11, Guo in view of Tocci disclose(s) all the limitations of Claim 9, and is/are analyzed as previously discussed with respect to that claim.
Guo in view of Tocci does not explicitly disclose wherein streaming the pixel values through the kernel operation includes examining values from a neighborhood of pixels surrounding a first pixel on the HE sensor, finding saturated values in the neighborhood of pixels, and using information from a corresponding neighborhood on the ME sensor to estimate a value for the first pixel.
However, Kiser discloses wherein streaming the pixel values through the kernel operation includes examining values from a neighborhood of pixels surrounding a first pixel on the HE sensor, finding saturated values in the neighborhood of pixels, and using information from a corresponding neighborhood on the ME sensor to estimate a value for the first pixel [Kiser: ¶ [0086]: Streaming the pixel values 501 through the kernel operation 413 includes examining values from a neighborhood 601 of pixels surrounding a first pixel 615 on the HE sensor 213, finding saturated values in the neighborhood 601 of pixels, and using information from a corresponding neighborhood 613 from the ME sensor 211 to estimate a value for the first pixel 615.  This will be described in greater detail below.  To accomplish this, the processing device must make comparisons between corresponding pixel values from different sensors.  It may be useful to stream the pixel values through the kernel operation in a fashion that places the pixel under consideration 615 adjacent to each pixel from the neighborhood 601 as well as adjacent to each pixel from the corresponding neighborhood on another sensor].
	
Regarding Claim 13, Guo in view of Tocci discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Guo in view of Tocci may not explicitly disclose wherein at least some pixel values are converted to SDR by the OETF while the image sensors are still converting the incoming light into the pixel values for the same image.
However, Kiser discloses wherein at least some pixel values are converted to SDR by the OETF while the image sensors are still converting the incoming light into the pixel values for the same image [Kiser: Abstract].

Regarding Claim 19, Guo in view of Tocci and Kiser discloses all the limitations of Claim 18, and is analyzed as previously discussed with respect to that claim.
Furthermore, Guo in view of Tocci and Kiser discloses  wherein the beamsplitter directs a majority of the light to the first path and a lesser amount of the light to the second path [Kiser: ¶ [0016]].

Regarding Claim 20, Guo in view of Tocci and Kiser discloses all the limitations of Claim 19, and is analyzed as previously discussed with respect to that claim.
Furthermore, Guo in view of Tocci and Kiser discloses wherein the HDR function in the pipeline includes a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values to form the HDR video stream [Kiser: ¶ [0016]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482